Title: James Madison to Thomas Jefferson, 29 November 1817
From: Madison, James
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                            Montpellier 
              Novr 29. 1817
                        
                        I recd some days ago yours of the 15th and shall send my Palladio by the Stage of tuesday. It will probably arrive by the time you get back from Bedford.
                        I send you the inclosed from Mr Cooper, that it in case of the supposed miscarriage of his letter to you, it may enable you to give him the answer for which he is so anxious. I shall inform him that I have done so, without undertaking to decide the question whether he can rely on $1500 for the next year. I hope your estimates will justify an affirmative decision. As he is determined to leave Philada and Williamsburg is no longer a Competitor, it will be hard on both him & the College to fail of his employment. I have not recd a single return of subscriptions from the Counties to which the papers were transmitted. Should the Legislature shut its funds agst us it may be worth while to make renewed efforts. Are you aware that Leslie is unfriendly to the U.S.? Mr E. Coles who had a personal oppy of judging, found him so. His Philosophy may so far prevail over his politics as to make him a safe resort for the selection of a Teacher, but the aid of Dugald Stuart may be preferable if as I presume, his political feelings be not at variance with his philosophical dispositions.
                        
                            Affectionate respects
                            James Madison
                        
                    
                    
                        Be so good as to return to Mr C. the letter to him from the Visitors of W. & M.
                    
                